Filed Pursuant to Rule 424(b)(3) Registration No. 333-185738 PROSPECTUS SUPPLEMENT NO. 1 To Prospectus dated April 20, 2013 OPEXA THERAPEUTICS, INC. This Prospectus Supplement No. 1 supplements the Prospectus dated April 20, 2013, which forms a part of our Registration Statement on Form S-1 (Registration No. 333-185738), relating to the resale, from time to time, of up to 2,302,740 shares of our common stock by the selling shareholder named therein. On May 14, 2013, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarter ended March 31, 2013.This Prospectus Supplement is being filed to update, amend and supplement the information included or incorporated by reference in the Prospectus with the information contained in the Quarterly Report on Form 10-Q.Accordingly, we have attached the Quarterly Report to this Prospectus Supplement. You should read this supplement in conjunction with the Prospectus, which is to be delivered with this Prospectus Supplement.If there is any inconsistency between the information in the Prospectus and this Prospectus Supplement, you should rely on the information in this Prospectus Supplement. Investing in our securities involves a high degree of risk.See the section entitled “Risk Factors” beginning on page 10 of the Prospectus and in the documents we incorporate by reference into the Prospectus.You should carefully consider these risk factors, as well as the information contained in the Prospectus, before you invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus Supplement.Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is May 14, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of registrant as specified in its charter) Texas 2635 Technology Forest Blvd. 76-0333165 (State or other jurisdiction of
